               Case 3:19-cv-00200 Document 1 Filed 02/08/19 Page 1 of 10



Clayton J. Vignocchi
Janies H. Power (Pro hoc vice submission forth coming)
F. Robert Denig (Pro hoc vice submission forth coming)
HOLLAND & KNIGHT LLP
263 Tresser Boulevard
Suite 1400
Stamford, CT 06901
Telephone: (203) 905-4500
Email: clavton.vignocchi@,hklaw.com


Attorneys for Plaintiff
Blue Fin Tankers, Inc.

UNITED STATES DISTRICT COURT
CONNECTICUT


BLUE FIN TANKERS, INC.,

                          Plaintiff,                             19 CV________ (_____ )

                  -against-                                      COMPLAINT

BOMIN DEUTSCHLAND GMBH,

                          Defendant.



       Plaintiff, Blue Fin Tankers Inc. (“Blue Fin” or “Plaintiff’), by and through its attorneys,

Holland & Knight LLP, respectfully submits this Verified Complaint against Bomin Deutschland

GmbH (“Bomin” or “Defendant”), and alleges as follows:

                               JURISDICTION, PARTIES & VENUE

          1.       This is an action arising out of a maritime contract for the provision of marine

 fuel between Plaintiff Blue Fin and Defendant Bomin.

         2.        This is an admiralty and maritime claim within the meaning of Rule 9(h) of the

 Federal Rules of Civil Procedure in that it involves the breach of a maritime contract. This case
                Case 3:19-cv-00200 Document 1 Filed 02/08/19 Page 2 of 10



 falls under this Court’s admiralty and maritime jurisdiction pursuant to 28 U.S.C. §1333.

           3.       Blue Fin is a company organized under the laws of the Republic of the Marshall

 Islands with offices at 383 Main Ave. Suit 505, Norwalk CT, 06851.

           4.       Upon information and belief, Bomin is a company organized under the laws of

 Germany with a principal place of business at Koreastrasse 7, 20457 Hamburg. Pursuant to the

 subject contract at issue in this action, Bomin has conceded to the jurisdiction of this court, and

 Bomin’s tortuous conduct caused Blue Fin damages within this district..

           5.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(c)(3).

                                    FACTUAL BACKGROUND

           6.       At all relevant times, Blue Fin is the time chartered owner of the M/V Ridgebury

 Alina L (Official No. 9219056) (the “Vessel”).

           7.       Bomin is a marine fuel trader and physical supplier with operations worldwide,

 and specifically in Port Louis, Mauritius.

           8.       At all relevant times, the Vessel was under charter to Resource Marine Pte Ltd.

 (the “Charterer”) for a voyage from Freeport, Bahamas to Singapore (the “Voyage”), pursuant to

 a charter party agreement dated May 29, 2018 (the “Charter Party”).

           9.     Upon sailing from Freeport, Blue Fin and the Charterer had anticipated that the

 Vessel would need to take on fuel enroute to Singapore, as the Vessel did not have sufficient fuel

 onboard to complete the Voyage. As such, Blue Fin made arrangements for the Vessel to take

 on fuel in Port Louis, Mauritius.

           10.      On or about July 3, 2018, Blue Fin ordered marine fuel for the Vessel from

 Bomin. Specifically, Blue Fin ordered 800 - 1,000 metric tons of IFO 180 CST RMG 180 at a

 price of 508 US dollars per ton (the “bunkers”) to be delivered to the Vessel in Port Louis.

           11.      Bomin sent to Blue Fin a confirmation of order dated July 3, 2018 (the

                                                   2
#63190397 vl
               Case 3:19-cv-00200 Document 1 Filed 02/08/19 Page 3 of 10



 “Confirmation of Order”), confirming that Blue Fin had ordered the bunkers from Bomin on

 behalf of the Vessel, and that the bunkers were to be delivered to the Vessel in Port Louis on July

 14, 2018. Attached hereto as Exhibit A is a true and correct copy of the Confirmation of Order.

           12.     The Confirmation of Order further incorporates Bomin’s General Conditions of

 Sale and Delivery (“Bomin’s General Conditions”). Attached hereto as Exhibit B is a true and

 correct copy of Bomin’s General Conditions.

           13.     Clause 18.1 of Bomin’s General Conditions states, in relevant part:

           This agreement is subject to General Maritime Law of the United States of
           America, place ofjurisdiction the United States of America, or any other law and
           jurisdiction as specified in the Contract.

           14.     Upon information and belief, in order to fulfil Blue Fin’s order, Bomin procured

 the marine fuel from a Shell Oil entity that supplies maritime grade fuels (“Shell”).

           15.     The Vessel arrived in Port Louis on or about July 15, 2018. The Vessel called

 on Port Louis solely to take on the bunkers.

           16.     At some time prior to delivering the bunkers to the Vessel, Bomin received

 information that the bunkers it received from its supplier Shell were off spec and were not

 suitable for use and should not be delivered to the Vessel.

           17.     On morning of July 15, 2018, Bomin, having information in its possession that

 the bunkers were off-spec and not suitable for use, allegedly tried to contact its agent that was

 scheduled to deliver the bunkers to the Vessel in order to instruct its agent that the bunkers

 should not be delivered. Non-the-less, Bomin failed to stop its agents and the bunker the barge

 from delivering the off-spec and unsuitable fuel to the Vessel. As such, Bomin delivered to the

 Vessel bunkers that it knew were off-spec and not suitable for use.

           18.     When the delivery of bunkers to the Vessel was complete, Bomin’s barge

 provided the Vessel with a Bunker Delivery Note (“BDN”) which had been issued by Bomin.

                                                  3
#63190397 vl
               Case 3:19-cv-00200 Document 1 Filed 02/08/19 Page 4 of 10



 The BDN, contrary to what Bomin knew of at the time of delivery, further confirmed and

 guaranteed that the fuel oil supplied by Bomin to the Vessel was in conformity with regulation

 14(1) or 14(4a) and regulation 18(1) of Annex VI of Marpol 73/78. Bomin issued the BDN to

 Vessel even though Bomin knew at the time the BDN was issued that the bunkers delivered to

 the Vessel were off-spec, unsuitable for use, and were not in conformity with regulation 14(1)

 or 14(4a) and regulation 18(1) of Annex VI of Marpol 73/78.

           19.     On July 15, 2018, after the bunkers had already been delivered to the Vessel,

 Bomin contacted Blue Fin and informed them that the bunkers were off-spec and could not be

 used. Bomin further informed Blue Fin that it was requesting further testing of the bunkers.

           20.     Blue Fin explained to Bomin that, due to the commitments of the Charter Party,

 it was imperative that the Vessel sail from Port Louis as soon as possible in order to complete

 the Voyage to Singapore and deliver the Charterer’s cargo on time.

           21.     The price of the cargo being shipped by the Charterer onboard the Vessel was

 dependent on the Vessel arriving in Singapore on time. As such, the Charterer faced substantial

 damages if the Vessel was delayed. Furthermore', pursuant to the Charter Party Blue Fin would

 be liable to the Charterer for any damages the Cliarterer sustained resulting from delays related

 to time lost for bunkering or for taking on off-spec bunkers. Blue Fin did not want the Vessel

 to leave Port Louis with bunkers that could not be used because the Vessel would need to use

 the fuel in order to reach the scheduled destination of the Voyage.

           22.     In response, knowing of the risks facing Blue Fin and the Charterer, Bomin
                                                     |
 assured Blue Fin that it was safe for the Vessel to sail from Port Louis with the off-spec bunkers.

 Specifically, Bomin assured Blue Fin that the results of the initial test were incorrect, and that

 the further testing Bomin had requested would show that the bunkers were actually on-spec.

 Bomin also assured Blue Fin that if it turned out that the bunkers actually were off-spec, Bomin

                                                 4
#63190397 vl
               Case 3:19-cv-00200 Document 1 Filed 02/08/19 Page 5 of 10



 would cover any costs or damages resulting from the Vessel having to deviate from the Voyage

 to take on fresh fuel.

           23.     Relying on Bomin’s promises and assurances that the bunkers were on-spec and

 could be used, Blue Fin allowed the Vessel to sail from Port Louis before receiving the results

 from the secondary testing of the bunkers. Blue Fin would not have sailed the Vessel from Port

 Louis prior to receiving the results of the secondary testing had Bomin not made the assurance

 and promises described in paragraph 22.

           24.     Unfortunately, the results of the secondary testing confirmed that the bunkers

 were in fact off-spec and could not be used, and the Vessel had to deviate from the Voyage to

 take on fresh fuel in order to complete the Voyage.

           25.     Blue Fin thus had to make arrangements for the Vessel and take on fresh fuel in

 Galle, Sir Lanka while enroute to Singapore. When the Vessel arrived in Galle, however, bad

 weather prevented the Vessel from berthing. As such, the Vessel deviated to Colombo, Sri

 Lanka to take on fresh fuel. The Vessel eventually was able to take on fresh fuel on July 31,

 2018. In total, the Vessel had to deviate from the Voyage for a total of six days in order to take

 on replacement fuel.

           26.     The Vessel did not arrive in Singapore until August 6, 2018.       The Vessel,

 however, sustained physical damages to its fuel tank, piping, and fuel system as a result of the

 off-spec bunkers having been loaded onto the Vessel. Bomin later arranged to have the off-spec

 and contaminated bunkers removed from the Vessel.

           27.     Furthermore, the delay caused by having to deviate from the Voyage to take on

 fresh fuel caused the Charterer significant damages. Specifically, due to the delay, the Charterer

 suffered reduction in the price of its cargo, as well as other financial damages, in the amount of

 approximately $658,058.92. On September 3, 2018, the Charterer presented a claim against

                                                  5
#63190397 vl
               Case 3:19-cv-00200 Document 1 Filed 02/08/19 Page 6 of 10



 Blue Fin in that amount under the terms of the Charter Party.1

           28.      Blue Fin also incurred additional costs and expenses resulting from the deviation

 from the Voyage in the form of increased fuel consumption, lost time, additional steaming time,

 and other internal costs, in the amount of approximately $364,603.20.

                                 COUNT I - BREACH OF CONTRACT

           29.      Plaintiff Blue Fin repeats and realleges each and every allegation set forth in the

 proceeding paragraphs as if fully set forth herein.

           30.      Bomin and Blue Fin had a contract for the supply of bunkers to the Vessel.

           31.      Bomin breached that contract by knowingly delivering to the Vessel bunkers

 that were off-spec and were not suitable for use. Bomin was aware that the bunkers were off-

  spec prior to the bunkers being delivered to the Vessel. As such, Bomin intentionally delivered

  off-spec bunkers to the Vessel, which bunkers Bomin knew were not suitable for use.

           32.       Bomin was grossly negligent in the performance of the contract by failing to

 make reasonable efforts to stop the delivery of the off-spec bunkers to the Vessel. Bomin failed

 to effectively communicate with its own barge to stop the delivery, and failed to contact the

 Vessel or contact Blue Fin prior to the delivery of the off-spec bunkers to warn them not to

  accept the bunkers. This failure constitutes gross negligence on Bomin’s part.

           33.      Furthermore, despite having information and test results to the contrary at the

  time of the delivery of the bunkers to the Vessel, Bomin either intentionally mislead, or was

  grossly negligent in representing to, Blue Fin that the bunkers were not off-spec and were

  useable. In reliance on Bomin’s representations as to the quality of the bunkers after they were



 1 The Charterer’s claim against Blue Fin is subject to and is currently being litigated in London arbitration. Blue Fin
has raised certain defenses to the Charterer’s claims. With regard to the Charterer’s claim against Blue Fin, Blue Fin
will not seek in this action the recovery from Bomin of any amounts in excess of the amount of any final award or
judgment issued against Blue Fin in Charterer’s favor.
                                                           6
#63190397 vl
               Case 3:19-cv-00200 Document 1 Filed 02/08/19 Page 7 of 10



 delivered, the Vessel departed Port Louis rather than waiting for the results of secondary testing.

 The bunkers, however, were in fact off-spec and unsuitable as later confirmed by Bomin. As a

 result of Bomin’s misleading or grossly negligent representations, the Vessel had to deviate

 from the Voyage and was substantially delayed.

           34.     Because of the those delays, and as a direct result of Bomin’s breach of contract,

 Blue Fin breached the terms of the Charter Party and has sustained damages in the amount of

 approximately $1,022,662.12

           35.     The Vessel also sustained physical damages to its fuel tank, piping, and fuel

 system as a result of the off-spec bunkers having been loaded onto the Vessel in an amount that

 may be finally determined by this Court.

                             COUNT II - BREACH OF WARRANTY

           36.     Plaintiff Blue Fin repeats and realleges each and every allegation set forth in the

 proceeding paragraphs as if fully set forth herein.

           37.     In providing the Vessel and Blue Fin the BDN after delivering the bunkers to

 the Vessel, Bomin expressly warranted that the fuel delivered was in conformity with regulation

  14(1) or 14(4a) and regulation 18(1) of Annex VI of Marpol 73/78.

           38.     At the time that Bomin issued the BDN, Bomin already knew that the fuel it had

 provided to the Vessel was off-spec, contaminated, and unsuitable for use, and was not in

 conformity with regulation 14(1) or 14(4a) and regulation 18(1) of Annex VI of Marpol 73/78.

           39.     Nontheless, Bomin stood by its warranty (knowing it to be false), and assured

 Blue Fin that, in spite of testing indicating that the bunkers were off-spec and contaminated,

 that further testing would show that the bunkers were actually on-spec, and that it was safe for

 the Vessel to depart from Port Louis with the bunkers on-board.

           40.     The bunkers were in fact off-spec and contaminated, and Bomin had knowingly

                                                   7
#63190397 vl
               Case 3:19-cv-00200 Document 1 Filed 02/08/19 Page 8 of 10



 breached its express warranty that the bunkers were in conformity with regulation 14(1) or

  14(4a) and regulation 18(1) of Annex VI of Marpol 73/78.

           41.     As a direct result of Bomin’s breach of its express warranty, the Vessel was

 delayed from it Voyage causing Blue Fin damages in the amount of approximately

 $1,022,662.12.

           42.     The Vessel also sustained physical damages to its fuel tank, piping, and fuel

 system as a result of the off-spec and contaminated bunkers having been loaded onto the Vessel

 in an amount that may be finally determined by this Court.

                           COUNT III - PROMISSORY ESTOPPEL

           43.     Plaintiff Blue Fin repeats and realleges each and every allegation set forth in the

 proceeding paragraphs as if fully set forth herein.

           44.     After delivering the off-spec, contaminated, and unsuitable bunkers to the

 Vessel, Bomin assured Blue Fin that secondary testing would show that the bunkers were on-

 spec. Understanding that the Blue Fin was under pressure to sail the Vessel from Port Louis as

 soon as possible in order to meet its requirements under the Charter Party, Bomin further assured

 and promised Blue Fin that it would cover any costs or damages resulting from the Vessel

 having to deviate from the Voyage and take on fresh fuel after departing Port Louis.

           45.     Bomin expected, or should have expected, that its promise to cover any costs or

 damages resulting from the Vessel having to take on replacement fuel later in the Voyage would

 induce Blue Fin to sail the Vessel from Port Louis prior to receiving the results from the

 secondary testing.

           46.     Indeed, Bomin’s promise was intended to and did induce Blue Fin to sail the

 Vessel from Port Louis prior to receiving the results from the secondary testing.

           47.     Blue Fin suffered a detriment by relying on Bomin’s promises, in that secondary

                                                   8
#63190397 vl
               Case 3:19-cv-00200 Document 1 Filed 02/08/19 Page 9 of 10



 testing confirmed that the bunkers were off-spec, contaminated, and unsuitable, and the Vessel

 had to deviate from the Voyage to take on fresh fuel. This deviation caused the Vessel to be

 subject to claims by the Charterer and cause Blue Fin damages in the amount of approximately

 $1,022,662.12.

                                        COUNT IV - NEGLIGENCE

           48.     Plaintiff Blue Fin repeats and realleges each and every allegation set forth in the

 proceeding paragraphs as if fully set forth herein.

           49.     As a physical supplier of bunkers, Bomin had a duty to provide to the Vessel

 bunkers that were suitable and safe for use and not off-spec or contaminated.

           50.     Bomin breached this duty by delivering to the Vessel bunkers that Bomin knew

 were off-spec, contaminated, unsuitable, and which did not confirm with the governing

 regulations.

           51.     Asa result of Bomin’s breach of duty, the Vessel suffered physical damage to

 its fuel tank, piping, and fuel system in an amount that may be finally determined by this Court.

           52.     Furthermore, as a direct result of Bomin’s breach of duty in knowingly providing

 the Vessel with off-spec and contaminated bunkers, the Vessel was delayed in completing the

 Voyage causing Blue Fin damages in the amount of approximately $1,022,662.12, which

 includes the Charterer’s claims against Blue Fin.

                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff Blue Fin demands judgment against Defendant Bomin as

follows:

         (i)      Enter judgment in favor of Plaintiff Blue Fin against Defendant Bomin for damages

                  as may be finally determined by this Court together with interest, reasonable

                  attorneys’ fees and costs; and

                                                   9
#63190397 vl
               Case 3:19-cv-00200 Document 1 Filed 02/08/19 Page 10 of 10



         (ii)     That the Court grant such other and further relief as may be just and proper in the

                  circumstances.

Dated: New York, New York
       February 8, 2019
                                                HOLLAND & KNIGHT LLP




                                               F. Robert Denig (Pro hoc vice submission
                                               forthcoming)
                                               HOLLAND & KNIGHT LLP
                                               263 Tresser Boulevard
                                               Suite 1400
                                               Stamford, CT 06901
                                               Telephone: (203) 905-4500
                                               Email: clayton.vignocchi@hklaw.com
                                                       -and-
                                               HOLLAND & KNIGHT LLP
                                               31 West 52nd Street
                                               New York, NY 10019
                                               Tel.: (212) 513-3200
                                               Fax: (212) 385-9010
                                               Email: clayton.vignocchi@hklaw.com

                                                Attorneys for Plaintiff,
                                                Blue Fin Tankers, Inc.




                                                  10
#63190397 vl
